DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 7/20/2022 is acknowledged.
Claims 66, 67, 75, & 76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 62, 68, 71, 77, 80, & 81 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wellman et al. (US Pub. No. 2004/0097919 A1) in view of Haibel, Jr. et al. (US Pat. No. 6,254,623 B1).
Regarding claim 62, Wellman et al. disclose a surgical instrument comprising: an end effector 108 (Figs. 1-5) operably coupled to an energy producing means (paragraph [0037] - notes that an alternate energy to be utilized can be sonic energy), wherein the end effector 108 extends along the longitudinal axis, and wherein the end effector 108 comprises a blade 114 (Figs. 1-5); and a stationary lower jaw 105 (Figs. 1-5) extending parallel to the end effector 108, wherein the stationary lower jaw 105 comprises a clamp face 105a (the distal tip portion 105a of the lower jaw 105 creates a clamp face with the end effector 108 due to the cut out portion 106 that is configured to receive tissue therein and the end effector translating to a closed position in which the tissue is clamped between the distal end 108a of the end effector 108 and the proximal facing portion of 105a - Figs. 2-5) positioned distal to the blade 114, wherein the end effector 108 is movable relative to the stationary lower jaw 105 to drive the blade 114 distally towards the clamp face (paragraph [0045] discusses the actuation of clamp/end effector 108 between open and closed positions).  Wellman et al. fail to explicitly disclose a transducer configured to provide vibrations along a longitudinal axis that is operably coupled to the end effector.  As noted above, Wellman et al. disclose that an alternate energy means to be applied to the end effector can be sonic energy.  
Haibel, Jr. et al. teach a common ultrasonic end effector/blade that is operably coupled to a transducer to provide energy/vibrations thereto (column 2, lines 50-52 & column 5, lines 40-51).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a transducer to apply the alternate sonic energy disclosed by Wellman et al., as suggested and taught by Haibel, Jr. et al., since such an element is considered a well-known means for providing/producing sonic/ultrasonic energy in end effectors of surgical instruments.  
Regarding claim 68, Wellman et al. further disclose wherein the end effector 108 comprises a hollow lumen (Figs. 1-5).  
Regarding claim 71, Wellman et al. disclose a surgical instrument comprising: an end effector 108, 114 (Figs. 1-5) operably coupled to an energy producing means (paragraph [0037] - notes that an alternate energy to be utilized can be sonic energy), wherein the end effector 108, 114 extends along the longitudinal axis, and wherein the end effector comprises a cutting edge 114a; and a stationary lower jaw 105 (Figs. 1-5) extending parallel to the end effector, wherein the stationary lower jaw comprises a clamp face 105a (the distal tip portion 105a of the lower jaw 105 creates a clamp face with the end effector 108 due to the cut out portion 106 that is configured to receive tissue therein and the end effector translating to a closed position in which the tissue is clamped between the distal end 108a of the end effector 108 and the proximal facing portion of 105a - Figs. 2-5) extending towards the longitudinal axis, wherein the end effector 108, 114 is slidable relative to the stationary lower jaw 105 (paragraph [0041]; Figs. 1-5) to drive the cutting edge 114a distally towards the clamp face.  Wellman et al. fail to explicitly disclose a transducer configured to provide vibrations along a longitudinal axis that is operably coupled to the end effector.  As noted above, Wellman et al. disclose that an alternate energy means to be applied to the end effector can be sonic energy.  
Haibel, Jr. et al. teach a common ultrasonic end effector/blade that is operably coupled to a transducer to provide energy/vibrations thereto (column 2, lines 50-52 & column 5, lines 40-51).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a transducer to apply the alternate sonic energy disclosed by Wellman et al., as suggested and taught by Haibel, Jr. et al., since such an element is considered a well-known means for providing/producing sonic/ultrasonic energy in end effectors of surgical instruments.  
Regarding claim 77, Wellman et al. further disclose wherein the end effector 108 comprises a hollow lumen (Figs. 1-5).  
Regarding claim 80, Wellman et al. disclose a surgical instrument comprising: an end effector 108 (Figs. 1-5) operably coupled to an energy producing means (paragraph [0037] - notes that an alternate energy to be utilized can be sonic energy), and wherein the end effector comprises a blade 114 (Figs. 1-5); and an immobile lower jaw 105 (Figs. 1-5) extending parallel to the end effector 108, wherein the immobile lower jaw 105 comprises a clamp face 105a (the distal tip portion 105a of the lower jaw 105 creates a clamp face with the end effector 108 due to the cut out portion 106 that is configured to receive tissue therein and the end effector translating to a closed position in which the tissue is clamped between the distal end 108a of the end effector 108 and the proximal facing portion of 105a - Figs. 2-5)  positioned distal to the blade 114, and wherein the end effector 108 is translatable relative to the immobile lower jaw to drive the blade 114 distally towards the clamp face (paragraph [0041]; Figs. 1-5
Regarding claim 81, Wellman et al. disclose wherein the end effector 108 comprises a hollow lumen (Figs. 1-5).
Claims 63-65 & 72-74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wellman et al. (US Pub. No. 2004/0097919 A1) in view of Haibel, Jr. et al. (US Pat. No. 6,254,623 B1) further in view of Connor et al. (US Pub. No. 2004/0243157 A1).
Regarding claims 63, 64, 72, & 73, Wellman et al. and Haibel, Jr. et al. fail to disclose a trigger, wherein rotation of the trigger is configured to drive the blade distally towards the clamp face [claims 63 & 72]; and a frame member operably coupled to the trigger and the end effector, wherein the rotation of the trigger exerts a force on the frame member to drive the blade distally towards the clamp face [claims 64 & 73].  Wellman et al.’s actuation mechanism for translating movement of the end effector 108/blade 114 comprises a slide button 200 attached to the frame 102 of the handle (paragraph [0041]; Fig. 7).
Connor et al. teach a similarly functioning instrument having an end effector element 1326 (Fig. 14) that is slidable within a sheath toward a clamp face (Fig. 14), wherein the end effector actuation mechanism involves a trigger 1206 (Fig. 14), wherein rotation of the trigger 1206 is configured to drive the end effector element 1326 distally towards the clamp face and a frame member 1329 (Fig. 14) operably coupled to the trigger 1206 and the end effector 1326, wherein the rotation of the trigger 1206 exerts a force on the frame member 1329 to drive the end effector distally towards the clamp face (Fig. 14).
Both Wellman et al.’s slide button actuation mechanism and Connor et al.’s trigger actuation mechanism function to axially translate an end effector within a sheath toward a clamp face.  Since both mechanisms provide the same result, they are considered to be equivalents in the art.  It is held that one of ordinary skill in the art at the time the invention was made would have found it obvious to substitute Connor et al.’s trigger actuation mechanism for the slide button actuation mechanism in Wellman et al.’s device.
Regarding claims 65 & 74, Wellman et al. as modified further disclose the blade 114 is non-rotatably driven distally towards the clamp face (Figs. 1-5).  
Allowable Subject Matter
Claims 69, 70, 78, & 79 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 69 & 78, the prior art fails to disclose, teach, or suggest wherein the end effector further comprises at least one member extended across a portion of the hollow lumen; and regarding claims 70 & 79, the prior art fails to disclose, teach, or suggest wherein the at least one member comprises two members, and wherein the two members intersect one another at a right angle.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pat. No. 8,162,966 discloses a similar end effector and lower jaw instruments wherein the end effector is moved toward a distal clamp face of the lower jaw, however, there is no transducer associated therewith.  US Pat. No. 6,869,439 discloses a similar end effector and lower jaw instruments wherein the end effector is moved toward a distal clamp face of the lower jaw, however, the transducer is connected to the lower jaw not the end effector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        August 6, 2022